Citation Nr: 1709634	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a higher initial rating for left hip degenerative joint disease and post-status left hip replacement, rated at 30 percent from March 1, 2011. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1982 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) from the March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction is now with the Baltimore, Maryland RO.

This matter was previously before the Board in April 2016.  The Board held that a rating at 20 percent, and no higher, is warranted prior to January 5, 2010.  Additionally, a 100 percent rating was awarded for the period of January 5, 2010 through February 4, 2010. (The Board notes that the Veteran has already been granted a 100 percent rating effective February 5, 2010 until February 28, 2011).  The April 2016 Board also remanded the matter for a VA examination to determine whether or not a rating in excess of 30 percent is warranted beginning March 1, 2011. 

The Veteran appeared at a February 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 


FINDINGS OF FACT

After March 1, 2011, the Veteran suffered moderately severe residuals of weakness, pain, or limitation of motion as a result of his left hip replacement.


CONCLUSIONS OF LAW

After March 1, 2011, the criteria for a rating for 50 percent, and no higher, for a full hip replacement are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a hip disability arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in March 2011.  The Statement of the Case cites the applicable statutes and regulations pertaining to his claim. 

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  An October 2016 VA examination was scheduled in connection with the current claim.  The examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in April 2016.  The purpose of the April 2016 remand was to obtain a VA examination, which upon remand, occurred in October 2016.  The Board therefore finds that there was substantial compliance with the prior remand order and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in February 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his hip disability and eventual replacement.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran and he did not suggest any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).



IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

V. Legal Criteria for Hip Disabilities

Under Diagnostic Code 5054 (hip replacement), the minimum rating allowed is 30 percent.  A 50 percent rating is warranted when the Veteran experiences moderately severe residuals of weakness, pain or limitation of motion; a 70 percent rating is warranted with markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis; a 90 percent rating is warranted following implantation of a prosthesis with painful motion or weakness such as to require the use of crutches; and a 100 percent rating is warranted for one year following the implantation of a hip replacement prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5054.

VI. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he is entitled to a rating higher than 30 percent for his total left hip replacement.  As discussed above, a 50 percent rating is warranted for moderately severe residuals of weakness, pain or limitation of motion, a 70 percent rating is warranted for markedly severe residual weakness, pain or limitation of motion, a 90 percent rating is warranted for pain motion or weakness such as to require crutches, and a 100 percent rating for one year following the implantation of a prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5054.  (The Veteran received a 100 percent rating from January 5, 2010 until February 28, 2011).  

During the Veteran's October 2016 VA examination, the examiner noted that the Veteran reported that he was having increasing pain in the left hip.  He also reportedly had stiffness.  Although the examiner checked a box indicating that there were no residuals from the total hip joint replacement, during the examination, the Veteran's range of motion was recorded as abnormal or outside of normal range.  Although his flexion, abduction, and adduction were normal, the Veteran's extension is limited to 10 degrees.  Additionally, the October 2016 examiner noted that the Veteran experiences pain and functional limitations such as increased absenteeism from work.  Thereby, resolving all doubt in the Veteran's favor, the Board finds that a rating of 50 percent, and no higher, under Diagnostic Code 5054 is warranted.

The Board observes that the words such as "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just". See 38 C.F.R. § 4.6 (2010).  "Moderate" is generally defined as "of average or medium quality, amount, scope, range, etc." See Webster's New World Dictionary, Third College Edition (1988), 871. "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

In the absence of supporting medical evidence of markedly severe residuals of weakness, pain or limitation of motion, the Board finds that the preponderance of the evidence is against assignment of the next higher, 70 percent evaluation for a left hip disorder.  The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Board has considered the application of the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca as discussed above.  However, the 50 percent rating assigned for the Veteran's hip replacement already contemplates pain and any related functional loss.

Evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.  Where a veteran has multiple problems due to a service connected disability, it is possible for the veteran to have separate and distinct manifestations from the same injury, permitting separate disability ratings.  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate ratings do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

As discussed above, the Veteran does not warrant a compensable rating for limited range of motion.  Alternatively, under Diagnostic Code 5003, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, as the Veteran's limitation of motion is considered under Diagnostic Code 5054 for his hip replacement, the Veteran is not entitled to a separate rating under Diagnostic Code 5003 as it would constitute pyramiding. 

Thereby, the Veteran's rating of 50 percent, and no higher, for his left hip replacement is warranted.

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's hip replacement residuals. 

The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the Veteran for his hip replacement residuals.  Hence, referral for consideration of an extraschedular rating for either period of time discussed above is not warranted.

Additionally, the Court has held that a claim for a total rating based on unemployability due to service-connected disabilities (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not asserted that he is totally unemployable as the result of his service connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.






ORDER

Beginning March 1, 2011, a rating of 50 percent, and no higher, for a total left hip replacement is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


